Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species. Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I: Independent claim 1 and its dependent claims 2-7 are directed to a technique where a security device containing a physical unclonable function (PUF) cell array extracting stable data from received raw data by discarding unstable data of the received raw data and generating a mapping table based on stable PUF cells, a storage circuit configured to store the mapping table and a bit determiner configured to generate a security key. The invention is broadly depicted in drawing in Fig. 2. This group is classified under class H04L 9/3278 {including means for verifying the identity or authority of a user of the system/ using physically unclonable functions [PUF]}.

Group II: Independent claim 8 and its dependent claims 9-15 are directed to a technique of an operation method of a security device comprising a plurality of physical unclonable function (PUF) cells extracting stable data from received raw data by discarding unstable data of the received raw data and generating a mapping table based on stable PUF cells, selecting an assisted PUF cell based on previously generate mapping table and determining a target bit value of the target PUF cell. The invention is broadly depicted in drawing in Fig. 1. This group is classified under class H04L9/0877 {using additional device, e.g. trusted platform module [TPM], smartcard, USB or hardware security module [HSM]}.

Group III: Independent claim 16 and its dependent claims 17-20 are directed to a technique of method of a security device comprising a plurality of physical unclonable function (PUF) cells extracting stable data from received raw data by discarding unstable data of the received raw data and generating a mapping table based on extracted stable, generating a security key based on the generated determination data, wherein the raw data has a first distribution, the stable data has a second distribution different from the first distribution, and the determination data has a third distribution different from the first distribution and the second distribution. The invention is also broadly depicted in drawing in Fig. 1. This group is classified under H04L 2209/12 {Details relating to cryptographic hardware or logic circuitry}.

The inventions are independent or distinct, each from the other because:
Inventions  I, II and III are directed to same genus but different distinct species as explained above. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The claim scope of the three groups are directed toward separate inventions which require separate searches, placing an unreasonable burden of examination on the examiner. The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources or non-patent literature, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another inventions; and/or the inventions are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Examiner, Art Unit 2491